Citation Nr: 1201109	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-28 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.

2. Entitlement to an initial compensable evaluation for radiculopathy of the left lower extremity.

3. Entitlement to an initial compensable evaluation for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from July 1978 to July 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was brought before the Board in February 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

The issues of entitlement to an initial compensable evaluation for radiculopathy of the bilateral extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Degenerative joint disease of the lumbar spine is manifested by subjective complaints of pain, fatigability and decreased range of motion with objective evidence of slight limitation of motion of the lumbar spine; there is no evidence of ankylosis or incapacitating episodes.

2. The Veteran's degenerative joint disease of the lumbar spine is manifested by radiculopathy of the left lower extremity.

3. The Veteran's degenerative joint disease of the lumbar spine is manifested by radiculopathy of the right lower extremity.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, General Rating Formula for Diseases and Injuries of the Spine (2011).

2. The criteria for a separate evaluation for radiculopathy of the left lower extremity related to the Veteran's lumbar spine disability have been.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124, Diagnostic Code 8520 (2011).

3. The criteria for a separate evaluation for radiculopathy of the right lower extremity related to the Veteran's lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in May 2008 and additional notice in May 2009.  The claim was subsequently readjudicated, most recently in an August 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations for his disabilities on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations are adequate for the purposes of the instant claims, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Finally, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent evaluation. 

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, the Veteran's lumbar spine disability has been evaluated as 10 percent disabling throughout the period on appeal.  Having considered the evidence of record, the Board finds an evaluation in excess of 10 percent is not warranted for degenerative joint disease of the lumbar spine.  In this regard, the Veteran's lumbar spine disability is manifested by the subjective complaints of pain, especially after walking or heavy work, with objective evidence of slight limitation of motion.  There is no objective evidence of ankylosis of the thoracolumbar spine at any point during the appeal period.

With regards to range of motion testing, a May 2008 VA examination noted the Veteran as exhibiting flexion to 70 degrees, extension to 30 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, left rotation to 25 degrees and right rotation to 30 degrees, for a combined range of motion of the thoracolumbar spine of 205 degrees.  The VA examiner noted that no additional loss of motion was found due to repetitive motion or flare-up.  See DeLuca, supra.  

A second VA examination was performed in March 2011, at which time the Veteran exhibited flexion of the lumbar spine to 80 degrees, full extension, a combined 50 degrees of rotation and a combined 50 degrees of lateral flexion, for a combined range of motion of 210 degrees.  There was no change in range of motion, coordination, fatigue, endurance or pain level with repetitive motion.  See DeLuca, supra.

Applying the range of motion measurements to the General Ratings Formula, neither the results of the May 2008 nor March 2011 VA examinations demonstrate the Veteran is entitled to an evaluation greater than 10 percent for his lumbar spine disability at any point during the appeal period.  See 38 C.F.R. § 4.71a.  In this regard, the Board notes there is no medical evidence of forward flexion of the lumbar spine limited to 60 degrees or less or combined range of motion of the thoracolumbar spine limited to 120 degrees or less at any point during the Veteran's appeal.  Id.  In addition, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine.  Id.

The Board acknowledges the Veteran's complaints of pain of the lumbar spine, particularly at the end of the ranges of motion discussed above.  See March 2011 VA examination report.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional flexion of the lumbar spine to less than those ranges discussed above and, as such, does not serve as a basis for an evaluation in excess of 10 percent for orthopedic manifestations of degenerative arthritis.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board has also considered whether the Veteran is entitled to an increased evaluation under the schedular criteria for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243.  However, a higher evaluation is not warranted because there is no competent medical evidence of incapacitating episodes, defined by regulation as physician prescribed bed rest, at any point in the appeal period.  In fact, the Board observes the Veteran specifically denied a history of incapacitating episodes at the March 2011 VA examination.

The Board acknowledges the Veteran's contentions that his service-connected lumbar spine disability warrants an evaluation in excess of 10 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected degenerative joint disease of the lumbar spine.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered whether a staged rating is appropriate in the instant case. See Hart, supra.  However, for the reasons discussed above, the Board finds that a preponderance of the evidence is against a higher evaluation at any point in the appeal period.  Therefore, the benefit of the doubt rule does not apply, and the claim for an increased evaluation for the Veteran's lumbar spine disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Neurological Manifestations

The Board has also considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In this regard, the Board observes the record indicates the Veteran has complained of pain radiating to his ankles.  Furthermore, a December 2007 private MRI notes a clinical history of lower back pain with radiculopathy, and a January 2008 private treatment record that notes straight-leg raise (SLR) is positive for L4 radiculitis bilaterally at 60 degrees.  As such, while the March 2011 VA examination report reflects no neurological deficit was found at the time, the Board finds the record reflects the Veteran has suffered from radiculopathy during the current appeal period.  As such, the Board finds that separate evaluations for radiculopathy of the bilateral lower extremities is warranted.  However, for the reasons discussed below, the Board will not currently assign an initial evaluation for radiculopathy.

As a final note, the discussion above reflects that the symptoms of the Veteran's lumbar spine disability is contemplated by the applicable rating criteria.  The effects of the Veteran's degenerative joint disease have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable.  In fact, the record explicitly indicates the Veteran remains gainfully employed.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.


ORDER

An evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.

A separate evaluation for radiculopathy of the left lower extremity is granted.

A separate evaluation for radiculopathy of the right lower extremity is granted.


REMAND

As discussed above, the Board has determined that separate evaluations are warranted for radiculopathy of the bilateral lower extremities as associated with the Veteran's service-connected lumbar spine disability.  See generally 38 C.F.R. § 4.71a, Note 1.  However, as it appears a staged evaluation may be appropriate, a remand is necessary to allow the agency of original jurisdiction to assign initial evaluations and effective dates with respect to both left and right radiculopathy of the lower extremities.  See generally Hart, supra.  Should the Veteran disagree with the initial evaluations and/or effective dates assigned, these issues should be returned to the Board only if a timely notice of disagreement and, after the issuance of a statement of the case, a timely substantive appeal are submitted.

Accordingly, the case is REMANDED for the following action:

Assign separate initial evaluations for radiculopathy of the bilateral lower extremities, considering whether staged evaluations are warranted pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007).  All appropriate procedures should be followed. The Veteran should be advised that, if he wishes to initiate an appeal of these issues, he must file a timely notice of disagreement following the issuance of a rating decision.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


